OPINION OF THE COURT
Per Curiam.
*135Respondent was admitted to the practice of law by the Appellate Division, Second Department on May 8, 1991. On March 10, 2008, respondent was convicted upon his plea of guilty in the Federal District Court for the Western District of New York of misprision of a felony in violation of 18 USC § 4, a federal felony. Respondent admitted that he knew and failed to report that a tenant in a building that he owned was growing marihuana plants on the first floor and in the basement of the building. Respondent was sentenced in Federal District Court to a five-year term of probation.
There is no corresponding felony in New York. Inasmuch as respondent was convicted of a serious crime, however, this Court entered an order on May 21, 2008 (52 AD3d 1290 [2008]) suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (d) and (g).
Respondent filed no papers in response to the order and did not appear before this Court on the return date set forth therein.
After consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period coterminous with the term of his federal probation and until further order of the Court.
Hurlbutt, J.P., Smith, Centra, Peradotto and Gorski, JJ., concur.
Final order of suspension entered.